Name: Commission Regulation (EC) No 1278/95 of 6 June 1995 amending for the third time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31995R1278Commission Regulation (EC) No 1278/95 of 6 June 1995 amending for the third time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines Official Journal L 124 , 07/06/1995 P. 0004 - 0004COMMISSION REGULATION (EC) No 1278/95 of 6 June 1995 amending for the third time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain winesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 66 (4) thereof, Whereas Article 66 of Regulation (EEC) No 822/87 fixes the maximum volatile acid content of wine; whereas provision may be made for exceptions in respect of certain quality wines psr; whereas certain quality wines psr originating in Austria and falling within that category normally have a volatile acid content higher than provided for in Article 66 of Regulation (EEC) No 822/87 on account of the special methods by which they are prepared and their high alcoholic content; whereas, if the abovementioned wines are to continue to be prepared by the traditional methods whereby they acquire their characteristic properties, provision should be made for an exception from Article 66 (1) of Regulation (EEC) No 822/87; Whereas, for the sake of clarity, this exception should be incorporated into Commission Regulation (EEC) No 586/93 (3), as last amended by Commission Regulation (EC) No 1243/95 (4), which brings together within a single text all the exceptions provided for in respect of volatile acid; Whereas prior to the accession of Austria, the said quality wines psr already had a maximum volatile acid content higher than that fixed in Article 66 of Regulation (EEC) No 822/87; whereas, with a view to avoiding any break, this Regulation should apply from the date of entry into force of the Act of Accession of Austria, Finland and Sweden; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (d) of Regulation (EEC) No 586/93 hereby becomes Article 1 (e) and the following is hereby inserted after Article 1 (c): '(d) for Austrian wines: - 30 milliequivalents per litre for quality wines psr meeting the requirements for designation as "Ausbruch", "Beerenauslese", "Trockenbeerenauslese", "Eiswein" or "Strohwein".` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1995. For the Commission Franz FISCHLER Member of the Commission